--------------------------------------------------------------------------------

Exhibit 10.04
 
FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN
(as amended and restated effective March 31, 2003)
 
1.  Purpose.  The purposes of the Plan are to assist the Company in (1)
promoting a greater identity of interests between the Company’s non-employee
directors and its shareholders, and (2) attracting and retaining directors by
affording them an opportunity to share in the future successes of the Company.
 
2.  Definitions
 
(a)  “Additional Retainer” shall mean any additional annual retainer fees
payable to a Non-Employee Director for service in certain positions on the
Board, as set forth on Exhibit A hereto.
 
(b)  “Award” shall mean an award of Restricted Stock Units as contemplated by
Section 7.
 
(c)  “Award Date” shall mean either (i) the date set forth in Section 7 for
purposes of Restricted Stock Units awarded to a Non-Employee Director
thereunder, or (ii) the date on which a Restricted Stock Unit is issued pursuant
to Section 8 in lieu of Fees that would otherwise be payable to the Non-Employee
Director.
 
(d)  “Beneficiary” shall mean a Beneficiary or Beneficiaries designated by the
Non-Employee Director under Section 12.
 
(e)  “Board” shall mean the Board of Directors of the Company.
 
(f)  “Change in Control” shall mean the happening of any of the following
events:
 
(i)         The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition, or (v) any
acquisition by Emanuel Friedman, Eric Billings or W. Russell Ramsey (the
“Founders”) or any entity that is controlled by one or more of the Founders (the
“Founder Affiliates”);


 
 

--------------------------------------------------------------------------------

 
 
(ii)         Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii)         Approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company or the acquisition of assets or stock of another
corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination will beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination or the Founders or
Founder Affiliates) will beneficially own, directly or indirectly, 50% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination will have been members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
 
(iv)         Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
(g)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations thereunder.


 
2

--------------------------------------------------------------------------------

 
 
(h)  “Committee” shall mean the Compensation Committee or any other Committee of
the Board designated by the Board to administer the Plan that shall consist of
at least two members appointed from time to time by the Board.  Each Committee
member must qualify as a “non-employee director” as defined in Reg.
§240.16b-3(b)(3) (or any successor rule) of the Exchange Act.
 
(i)  “Common Stock” shall mean the Class A common stock, $.01 par value, of the
Company.
 
(j)  “Company” shall mean Friedman, Billings, Ramsey Group, Inc., a Virginia
corporation.
 
(k)  “Deferral Period” shall mean a period of time beginning on the Award Date
and ending on the earlier of (1) the date that is one year after the
Non-Employee Director’s retirement or (2) the date that is one year after the
Non-Employee Director ceases to be a member of the Board.
 
(l)  “Fair Market Value” shall mean, as of any given date, the closing price of
the Common Stock reported in the Wall Street Journal for the day prior to such
date, or if the Common Stock was not traded on the New York Stock Exchange on
such day, then for the last preceding day on which the Common Stock was
traded.  If there is no regular public trading market for the Common Stock, Fair
Market Value shall be determined by such other source as the Committee may
select.
 
(m)  “Fees” shall mean the annual cash retainer fee, the cash portion of the
Additional Retainer, and meeting fees for a Non-Employee Director in connection
with his or her service on the Board for any Plan Year.
 
(n)  “Involuntary Termination” shall mean a Director’s termination of Board
membership other than his voluntary termination, his failure to stand for
reelection, or a termination for cause (as determined under Section 16).
 
(o)  “Non-Employee Director” shall mean each member of the Board who is not an
employee of the Company.
 
(p)  “Plan” shall mean the Friedman, Billings, Ramsey Group, Inc. Non-Employee
Director Stock Compensation Plan.
 
(q)  “Plan Year” shall mean the fiscal year of the Company.
 
(r)  “Restricted Stock Unit” or “RSU” shall mean a bookkeeping entry
representing the right to receive a share of Common Stock (or a cash payment
equal to the Fair Market Value of a share of Common Stock) at some future date.
 
3.  Eligibility.  Each Non-Employee Director shall be eligible to participate in
the Plan.  Any Non-Employee Director who becomes an employee of the Company
shall not be entitled to additional Awards under the Plan, but shall retain all
Awards granted pursuant to the terms of the Plan prior to the date that the
Non-Employee Director becomes an employee of the Company.


 
3

--------------------------------------------------------------------------------

 
 
4.  Shares Subject to the Plan.  The maximum number of shares of Common Stock
that shall be reserved and available for use under the Plan shall be 200,000,
subject to adjustment pursuant to Section 17.  The shares issued under the Plan
may be authorized and unissued shares or may be treasury shares or both.
 
5.  Duration of Plan.  Unless earlier terminated pursuant to Section 14, this
Plan shall automatically terminate on, and no awards or elections may be made
after, December 31, 2010, other than the exercise of outstanding stock options
previously granted under the Plan and the payment of Restricted Stock Units
awarded or purchased for Fees earned prior to such date.
 
6.  Administration.  The Plan shall be administered by the Board or any
committee thereof so designated by the Board (the “Committee”), which shall have
full authority to construe and interpret the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to take all such actions
and make all such determinations in connection with the Plan as it may deem
necessary or desirable.
 
7.  Awards of Restricted Stock Units
 
(a)  Annual Award.  Effective March 31, 2003, the Company shall automatically
award to each Non-Employee Director for each Plan Year a number of Restricted
Stock Units that is equal to $50,000, as calculated below.  The Award Date for
this award of Restricted Stock Units shall be the first business day following
the Company’s Annual Meeting of Shareholders for such Plan Year.
 
(b)  Additional Retainer Award.  Fifty percent (50%) of the Additional Retainer,
if any, paid to a Non-Employee Director on the Award Date described in
subsection (a), above, shall be paid in a number of Restricted Stock Units that
is equal to the dollar amount representing fifty percent (50%) of such
Additional Retainer.
 
(c)  Calculating Restricted Stock Units.  A Non-Employee Director shall be
credited with a whole number of Restricted Stock Units determined by dividing
(i) the dollar amounts under Sections 7(a) and (b) by (ii) the Fair Market Value
of a share of Common Stock on the applicable Award Date.  No fractional
Restricted Stock Units will be credited, and the amount equivalent in value to
the fractional Restricted Stock Unit will be paid to the Non-Employee Director
in cash.
 
(d)  Vesting.  A Non-Employee Director shall be fully vested in each Restricted
Stock Unit awarded pursuant to Section 7(a) or (b) as of the business day
preceding the Company’s Annual Meeting of Shareholders for the Plan Year
following the Plan Year in which the award is made (the “Vesting Date”),
provided that the Non-Employee Director has remained a member of the Board for
the entire period from the Award Date to the Vesting Date.  A vested Restricted
Stock Unit will not be subject to the forfeiture provisions described in
Sections 9(c) and (d).
 
(e)  Pro Rata Awards.  In the event that the number of shares of Common Stock
available for future Awards under the Plan is insufficient to make all automatic
Awards required to be made on such date, then all Non-Employee Directors
entitled to an Award on such date shall share ratably in the number available to
be awarded under the Plan.


 
4

--------------------------------------------------------------------------------

 
 
8.  Purchases of Restricted Stock Units
 
(a)  Electing Restricted Stock Units.  Each Non-Employee Director shall be
entitled to elect to receive all or any portion of his Fees that would otherwise
be payable in cash as an award of Restricted Stock Units.  To receive Restricted
Stock Units, a Non-Employee Director shall complete an election form.  The
election form shall provide that the Non-Employee Director elects to receive
Restricted Stock Units in lieu of a specified portion of his Fees.  Such portion
may be expressed as a specified percentage (in whole percentages) of the actual
Fees.  The Company must receive election forms prior to the first day of the
Plan Year for which such Fees will be paid.
 
(b)  Calculation of Restricted Stock Units.  The Company shall issue Restricted
Stock Units on each Award Date to each Non-Employee Director who has made an
election.  Each Non-Employee Director shall be credited with a whole number of
Restricted Stock Units determined by dividing (i) the amount of the Fees elected
under Section 8(a) by (ii) the Fair Market Value of a share of Common Stock on
the Award Date.  No fractional Restricted Stock Units will be credited and the
amount equivalent in value to the fractional Restricted Stock Unit will be paid
to the Non-Employee Director in cash.
 
(c)  Vesting.  A Non-Employee Director shall immediately be fully vested in each
Restricted Stock Unit that he elects to purchase pursuant to this Section 8.
 
9.  Terms of Restricted Stock Units
 
(a)  In the event that a Non-Employee Director dies or becomes disabled (as
determined by the Committee) before he is fully vested in his Restricted Stock
Units awarded pursuant to Section 7, but while still a member of the Board, the
Non-Employee Director shall become fully vested in all his Restricted Stock
Units at that time.  In the event the Non-Employee Director ceases to be a
member of the Board following a Change in Control before he is fully vested in
his Restricted Stock Units awarded pursuant to Section 7, the Non-Employee
Director shall become fully vested in all Restricted Stock Units at that time.
 
(b)  With respect to each vested Restricted Stock Unit, whether awarded pursuant
to Section 7 or purchased pursuant to Section 8, the Company shall issue to the
Non-Employee Director one share of Common Stock as soon as practicable after the
end of the Deferral Period.
 
(c)  If a Non-Employee Director ceases to be a member of the Board for reasons
other than death, disability, or Involuntarily Termination, the Non-Employee
Director’s nonvested Restricted Stock Units shall be canceled, and he shall
receive as soon as practicable after his ceasing to be a member of the Board a
cash payment equal to the number of those Restricted Stock Units multiplied by
the aggregate Fair Market Value of those Restricted Stock Units on the date of
the Non-Employee Director’s ceasing to be a member of the Board.


 
5

--------------------------------------------------------------------------------

 
 
(d)  Subject to Section 9(a), if a Non-Employee Director’s membership on the
Board terminates as a result of an Involuntary Termination, the Non-Employee
Director’s nonvested Restricted Stock Units shall be cancelled and he shall
receive payment as soon as practicable following his Involuntary Termination as
described below:
 
(i)           The number of nonvested Restricted Stock Units awarded on each
Award Date shall be multiplied by a fraction, the numerator of which is the
number of full months since the Award Date and the denominator of which is 12;
and the Non-Employee Director shall receive the resulting number of such
Restricted Stock Units in shares of Common Stock.
 
(ii)           With respect to the Non-Employee Director’s remaining nonvested
Restricted Stock Units, the Non-Employee Director shall receive cash in an
amount equal to the number of those Restricted Stock Units multiplied by the
Fair Market Value of those Restricted Stock Units on the date of the
Non-Employee Director’s termination of Board membership.
 
(e)  The Committee shall have complete discretion to determine the reasons for a
Non-Employee Director’s termination of membership on the Board, including
whether the same results from Involuntary Termination or disability, and the
Committee’s determination shall be final and binding on all parties and not
subject to review or challenge by any Non-Employee Director or other person.
 
(f)  A holder of Restricted Stock Units shall not be entitled to voting rights
on any shares of Common Stock to which the Restricted Stock Units relate.  The
fair market value of a Restricted Stock Unit on any date shall be deemed to be
the Fair Market Value of a share of Common Stock on that date.
 
(g)  During the Deferral Period, a Non-Employee Director shall be entitled to
receive in cash a dividend credit equal to the cash dividend payable on the
number of shares of Common Stock that the Non-Employee Director will be entitled
to receive based on the number of Restricted Stock Units held by the
Non-Employee Director, regardless of whether the Restricted Stock Units have
fully vested.
 
10.  Deferrals of Fees.
 
(a)  In addition to a Non-Employee Directors right to purchase Restricted Stock
Units pursuant to Section 8, a Non-Employee Director may elect to defer the
payment of some or all of his Fees that would otherwise be payable in cash by
completing a deferral election.  A deferral election shall pertain to all Fees
payable in cash during a Plan Year.  A deferral election must be in writing and
be delivered to the Committee prior to the start of the Plan Year to which it
pertains.  A deferral election shall be irrevocable with respect to the Plan
Year to which it pertains.  A deferral election must specify the applicable
amount or percentage of Fees that the Non-Employee Director wishes to defer.  A
deferral election may be made for a single Plan Year or may be made applicable
to all future Plan Years until revoked.  Any revocation shall be effective as of
the first day of the next Plan Year after the revocation is made.


 
6

--------------------------------------------------------------------------------

 
 
(b)  The Board shall establish one or more permissible deemed investments for
the Fees deferred pursuant to this Section 10, which may include Company Common
Stock.  A Non-Employee Director may select from the permissible deemed
investments under such procedures as are established by the Board.  With respect
to all amounts for which a deferral election is made, the Company shall credit
an equal deemed amount to the Non-Employee Director’s fee deferral account when
the Fees otherwise would have been payable to the Non-Employee Director.  Deemed
earnings and losses shall be credited to the fee deferral account established
for the Non-Employee Director based on the selected deemed investments.  The
Board shall establish the method or methods for crediting earnings and losses to
fee deferral accounts, in its discretion.
 
(c)  For purposes of the Plan, a fee deferral account means a bookkeeping record
on the books of the Company established for each Non-Employee Director who makes
a fee deferral.  A fee deferral account shall be established only for purposes
of measuring the Company’s obligation to the Non-Employee Director and not to
segregate assets or to identify assets that may be used to satisfy the
obligation.
 
(d)  A deferral election shall provide for payment of the Non-Employee
Director’s fee deferral account at a future date or dates elected by the
Non-Employee Director.  Payments of the fee deferral account must commence no
later than the first Plan Year after the Non-Employee Director ceases to be a
member of the Board.  Payments of the fee deferral account shall be made over a
period of up to 10 years and shall be made no more frequently than annually.  In
absence of an effective election, the fee deferral account will be paid in a
lump sum in the first Plan Year after the Non-Employee Director ceases to be a
member of the Board.  In addition, the Non-Employee Director may elect to
receive payment of the fee deferral account in a single lump sum payment upon
the occurrence of a Change in Control in lieu of any other form that would
otherwise be payable pursuant to a prior election.  The single lump sum payment
shall be paid in cash as soon as practicable after the Change in Control
occurs.  Except for an election made at the time of the Non-Employee Director’s
first deferral election which shall be immediately effective, any election by
the Non-Employee Director as to the date or form of payment shall be effective
six months after it is made.
 
(e)  To the extent of undistributed amounts in a Non-Employee Director’s fee
deferral account at the Non-Employee Director’s death, the Non-Employee
Director’s beneficiary shall continue to receive payments in the form elected by
the Non-Employee Director unless the beneficiary elects to take a lump sum
payment.  The election of a lump sum payment made within 30 days of the
Non-Employee Director’s death shall be immediately effective.  In addition, a
beneficiary may elect to receive the balance of any unpaid benefit in a single
lump sum payment upon the occurrence of a Change in Control in lieu of the
benefit that would otherwise be payable.  The single lump sum payment shall be
paid in cash as soon as practicable after the Change in Control occurs.


 
7

--------------------------------------------------------------------------------

 
 
11.  Discretionary Stock Option Grants.  Grants of stock options on Common Stock
may be made to Non-Employee Directors.  The Board shall have the complete
discretion to determine the terms and conditions and the number of shares to be
allocated as part of each stock option for each Non-Employee Director.  The
grant of stock options shall not obligate the Company to make further grants to
the Non-Employee Director at any time thereafter.
 
12.  Designation of Beneficiary.  A Non-Employee Director may designate one or
more Beneficiaries to receive any payments or shares of Common Stock payable in
the event of his death.  A designation of Beneficiary shall apply to a specified
percentage of a Non-Employee Director’s entire interest in the Plan.  Such
designation, or any change therein, must be in writing and shall be effective
upon receipt by the Company.  If there is no effective designation of
Beneficiary, or if no Beneficiary survives the Non-Employee Director, the
Non-Employee Director’s estate shall be deemed to be the Beneficiary.
 
13.  Transferability.  No Restricted Stock Unit shall be transferable by a
Non-Employee Director other than by will or by the laws of descent and
distribution, or, in the Committee’s discretion, pursuant to a written
beneficiary designation.
 
14.  Amendment and Termination.  The Board may amend, alter, or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
impair the rights of a Non-Employee Director under any Award theretofore granted
without such person’s consent.  In addition, no such amendment shall be made
without the approval of the Company’s shareholders to the extent such approval
is required by law or agreement.  The Committee may amend the terms of any Award
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights of any holder without the holder’s consent.  Subject to the
above provisions, the Board shall have authority to amend the Plan to take into
account changes in law and tax and accounting rules as well as other
developments, and to grant Awards which qualify for beneficial treatment under
such rules without stockholder approval.
 
15.  Effect of Change in Control.  Notwithstanding any other provision of the
Plan to the contrary, in the event of a Change in Control, any Restricted Stock
Units not then vested as of the date such Change in Control is determined to
have occurred shall become fully exercisable and vested.
 
16.  Effect of Termination for Cause.  If a Non-Employee Director incurs a
termination of membership on the Board for cause, such Non-Employee Director’s
unvested Restricted Stock Units shall be automatically canceled immediately, and
he shall receive a cash payment as described in Section 9.  Unless otherwise
determined by the Board, for purposes of the Plan “cause” shall mean (i) the
conviction of the Non-Employee Director for commission of a felony under Federal
law or the law in the state in which such action occurred, or (ii) dishonesty in
the course of fulfilling the Non-Employee Director’s duties as a director.


 
8

--------------------------------------------------------------------------------

 
 
17.  Adjustments Upon Changes in Capitalization.  In the event of any change in
corporate capitalization, such as a stock split or a corporate transaction, such
as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee or Board may make such substitution or adjustments in the aggregate
number and class of shares reserved for issuance under the Plan, the number and
kind of shares subject to Restricted Stock Units, the number and kind of shares
subject to other outstanding Awards granted under the Plan, and/or such other
equitable substitution or adjustments as it may determine to be appropriate in
its sole discretion; provided, however, that the number of shares subject to any
Award shall always be a whole number.
 
18.  Effectiveness of Plan.  The Plan originally became effective on December
23, 1997.  This amended and restated Plan is effective as of March 31,
2003.  The terms of any stock option, restricted stock unit, or other award
granted prior to the effectiveness of this amended and restated Plan shall be
governed by the provisions of the Plan that were in effect at the time such
grant was made.
 
9 

--------------------------------------------------------------------------------